                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

CHANDENG M.,                                         )
         Plaintiff,                                  )
                                                     )
       v.                                            )       No. 1:18-cv-00362-LDA
                                                     )
NANCY A. BERRYHILL,                                  )
ACTING COMMISSIONER OF                               )
SOCIAL SECURITY,                                     )
           Defendant.                                )

                                             ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner's decision with remand in Social Security actions under sentence

four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light of the

government's request to remand this action for further consideration, it is ordered that upon

remand, the case will be remanded to a different administrative law judge ("ALJ") in accordance

with HALLEX I-2-1-55.D.5. The 2016 award of benefits on the subsequent application shall not

be reopened, and this remand for further administrative proceedings is limited to a determination

of eligibility from the alleged date of onset, September 1, 2012 through September 25, 2014-

the day prior to the established onset date in the 2016 award. The ALJ will be instructed to

evaluate the opinion evidence in accordance with the applicable regulations, reconsider whether

the evidence supports a finding that the claimant could return to his past relevant work, take

further action as is necessary to complete the administrative record resolving the above issues,

and issue a new decision.

       Therefore, this Court hereby reverses the Commissioner's decision under sentence four of

42 U.S.C. § 405(g) and remands the cause to the Commissioner for further proceedings. The
clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal Rules of

Civil Procedure.             CJr/1.
       SO ORDERED this ~day of ~11-#..::;__---11-




                                             HON. WILLIAM E. SMITH
                                             United States District Judge
